
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is entered into this 6th day
of April, 2005 (the "Effective Date"), by and among Coastal Banking Company, a
South Carolina corporation (the "Company"), Lowcountry National Bank, a national
bank organized under the laws of the United States (the "Bank") (the Company and
the Bank are collectively referred to herein as the "Employer"), and Randolph C.
Kohn (the "Executive").

        WHEREAS, Employer desires to employ Executive and Executive desires to
be employed by Employer; and

        WHEREAS, Executive previously entered into that certain Employment
Agreement with Employer dated August 12, 1999 (the "Original Agreement"), and
now Employer and Executive are willing to enter into this Agreement to supersede
the Original Agreement in consideration of the agreements set forth below; and

        WHEREAS, the parties intend to supersede all prior correspondence,
letters, memoranda of understanding, and negotiations between them with the
terms set forth herein;

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree that on the Effective Date:

        1.    Interpretation with Other Agreements.    This Agreement supersedes
the Original Agreement in its entirety and is the only agreement between
Executive and Employer with respect to the terms and conditions of Executive's
employment with Employer. However, the following other agreements (or portions
of other agreements) shall remain in effect between Employer and Executive:
(i) the Stock Option Agreement between Executive and the Company dated June 7,
2000 and (ii) the Stock Purchase Warrant to Purchase Shares of Common Stock
dated February 3, 2000.

        2.    Employment.    The Employer shall continue to employ the
Executive, and the Executive shall continue to serve the Employer, as Chief
Executive Officer of the Company and President and Chief Executive Officer of
the Bank upon the terms and conditions set forth herein. The Executive shall
have such authority and responsibilities as are consistent with his position and
which may be set forth in this Agreement or assigned by the Board of Directors
of the Company or the Bank (each a "Board of Directors") from time to time. The
Executive shall devote his full business time, attention, skill and efforts to
the performance of his duties hereunder, except during periods of illness or
periods of vacation and leaves of absence consistent with the Employers policy.
The Executive may devote reasonable periods of time to perform charitable and
other community activities and to manage his personal investments; provided,
however, that such activities will not materially interfere with the performance
of his duties hereunder and will not be in conflict or competitive with, or
adverse to, the interests of the Employer. Under no circumstances will the
Executive work for any competitor or have any financial interest in any
competitor of the Employer; provided, however, that the Executive may invest in
up to 1% of the publicly-traded stock or securities of any company whose stock
or securities are traded on a national exchange.

        3.    Term.    Unless earlier terminated as provided herein, the
Executive's employment under this Agreement shall commence on the date hereof
and be for a term (the "Term") of five (5) years. Upon the expiration of the
Term (and successive one (1) year terms), if this Agreement is not terminated by
either party at least ninety (90) days before it would expire, it shall
automatically renew for successive one (1) year extensions until terminated as
set forth in this paragraph or elsewhere in this Agreement.

        4.    Compensation and Benefits.    

        a.    Salary.    Employer shall pay the Executive a base salary at a
rate of $160,000 per annum. The Board (or an appropriate committee of the Board)
shall review the Executive's base salary at

--------------------------------------------------------------------------------



least annually, initially focusing primarily upon the Bank's size, the scope of
its operations and its performance. If, during the Term of this agreement, the
Board names another executive as President of the Bank, then the Board's review
of the Executive's base salary shall focus on the Company's size, scope and
performance. The Board may increase the Executive's base salary if the Board
determines in its sole discretion that an additional increase is appropriate.

        b.    Cash Incentives.    Within thirty (30) days of the filing of the
Employer's Form 10-K for a given fiscal year during the Term, the Executive
shall be eligible to receive a cash incentive payment equal to no more than 75%
of the Executive's base salary, provided that, (i) the overall condition of the
Bank must at least be rated "satisfactory" in the most recent report of the Bank
released by the Office of the Comptroller of the Currency and/or the Federal
Reserve System; (ii) the Bank's most recent Uniform Financial Institution Rating
shall be at least "2"; (iii) the Bank shall be "well capitalized" as defined by
the Office of the Comptroller of the Currency and; (iv) the Executive shall have
achieved 100% of the objectives established by the Board at the beginning of the
fiscal year, or if the Executive achieves less than 100% of the objectives for
the fiscal year, then the Board may award a prorated share of an amount up to
75% of the Executive's base salary (the "Incentive Plan"). The Board's
discretion in determining the incentive payment earned shall be final and
plenary.

        c.    Insurance.    During the Term, Employer shall pay for the premiums
necessary to maintain the Executive's life insurance policy identified as policy
number                        , in the amount of $1,000,000, with Executive's
estate being the beneficiary of 50% of the proceeds and Employer being the
beneficiary of 50% of the proceeds. Additionally, Employer shall pay for the
premiums on Executive's Long Term Disability insurance policy in existence on
the date hereof identified as policy number                        .

        d.    Company Car.    During the Term, Executive shall be entitled to
the use of an automobile supplied by Employer. The automobile shall be of a size
and quality commensurate with his position and mutually agreed upon by the
parties and consistent with the make and quality of the automobile used by the
Executive on the date hereof, and the Executive shall not be required to use
such vehicle for a period to exceed three (3) years from the date of purchase.

        e.    Club Membership.    During the Term, the Company or the Bank shall
maintain and pay the cost of a membership in a golf, country club or social club
of the Board's choice for use by the Executive, his family, bank executives and
guests. It is understood that this perquisite is intended to facilitate the
Executive's entertainment of business contacts as well as his personal
enjoyment.

        f.    Financial and Tax Advisory Service.    During the Term, the
Company shall pay the cost of financial and tax advisory services up to $5,000
per year provided by a Certified Pubic Accountant that is mutually selected by
the Company and the Executive. The maximum benefit payment under this
paragraph 5 (f) may be adjusted by the Board at any time at its sole discretion.

        g.    Stock Options.    The Executive shall continue to be eligible to
participate in the Company's long-term equity incentive program and be eligible
for the grant of stock options, restricted stock, and other awards thereunder or
under any similar plan adopted by the Company, provided that the grant of any
such awards is not required by this Agreement. Nothing herein shall be deemed to
preclude the granting to the Executive of warrants or options under a director
option plan in addition to the options granted hereunder.

        h.    Supplemental Executive Retirement Plan.    While the Company does
not currently provide a Supplemental Executive Retirement Plan, it is the
intention of the Board to develop such a Plan within twelve months after close
of the merger. In designing the Plan, consideration will be given to inclusion
of benefits such as health, life and disability insurance, and the premium
amounts to be paid by the Company and the amounts to be paid by the Executive.
Once participation and

2

--------------------------------------------------------------------------------






reasonable levels of benefits can be determined, and when the Plan is designed
the Executive will be provided such a Plan with a benefit level and other terms
as may be established by the Board of Directors, at their discretion, and
documented in a separate Supplemental Executive Retirement Plan Agreement.

        i.    Other Benefits.    In addition to the benefits provided in
Sections 4 (c) through (h) above, the Executive shall participate in any other
retirement, welfare, deferred compensation, life and health insurance, and other
benefit plans or programs of the Employer now or hereafter applicable to the
Executive or applicable generally to employees of the Employer, as determined by
the Board of Directors of the Company.

        j.    Expenses.    The Employer shall continue to reimburse the
Executive for reasonable travel and other expenses related to the Executive's
duties, which are incurred and accounted for in accordance with the Employer's
standard business practices.

        5.    Termination.    

        a.     The Executive's employment under this Agreement may be terminated
prior to the end of the Term only as follows:

i.upon the death of the Executive;

ii.upon the disability of the Executive for a period of ninety (90) days, which,
in the opinion of the Board of Directors, renders him unable to perform the
essential functions of his job and for which reasonable accommodation is
unavailable. For purposes of this Agreement, a "disability" is defined as a
physical or mental impairment that substantially limits one or more major life
activities, and a "reasonable accommodation" is one that does not impose an
undue hardship on the Employer;

iii.upon the determination of Cause for termination, in which event such
employment may be terminated by written notice at the election of the Employer.
For purposes of this Agreement, "Cause" shall consist of any of (A) the
commission by the Executive of a willful act (including, without limitation, a
dishonest or fraudulent act) or a grossly negligent act, or the willful or
grossly negligent omission to act by the Executive, which is intended to cause,
causes, or is reasonably likely to cause material harm to the Employer
(including harm to its business reputation); (B) the indictment of the Executive
for the commission or perpetration by the Executive of any felony or any crime
involving dishonesty, moral turpitude or fraud; (C) the material breach by the
Executive of this Agreement that, if susceptible of cure, remains uncured ten
(10) days following written notice to the Executive of such breach; (D) the
exhibition by the Executive of a standard of behavior within the scope of his
employment that is materially disruptive to the orderly conduct of the
Employer's business operations (including, without limitation, substance abuse
or sexual misconduct) to a level which, in the Board of Directors' good faith
and reasonable judgment, is materially detrimental to the Employer's best
interest, that, if susceptible of cure, remains uncured ten (10) days following
written notice to the Executive of such specific inappropriate behavior; (E) the
receipt of any form of notice, written or otherwise, that any regulatory agency
having jurisdiction over the Employer intends to institute any form of formal or
informal (e.g., a memorandum of understanding which relates to the Executive's
performance) regulatory action against the Executive or the Employer if the
Board of Directors in good faith determines that the subject matter of such
action involves acts or omissions by or under the supervision of the Executive
or that termination of the Executive would advance the Employer's compliance
with the purpose of the action or would assist the Employer in avoiding or
reducing the restrictions or adverse effects to the Employer related to the
regulatory action; or (F) the

3

--------------------------------------------------------------------------------



failure of the Executive to render the services hereunder in accordance with an
appropriate performance standard determined in the sole discretion of the Board
of Directors;

iv.by the Executive for Good Reason at any time; or

v.by written notice by the Employer for any reason other than Cause (termination
"Without Cause").

        b.     If the Executive's employment is terminated because of the
Executive's death, the Executive's estate shall receive any sums due him as base
salary and/or reimbursement of expenses through the end of the month during
which death occurred, plus any cash incentive earned or accrued under the
Incentive Plan through the date of death (including any amounts awarded for
previous years but which were not yet vested) and a pro rata share of any cash
incentive with respect to the current fiscal year which had been earned as of
the date of the Executive's death.

        c.     During the period of any incapacity leading up to the termination
of the Executive's employment as a result of disability, the Employer shall
continue to pay the Executive his full base salary at the rate then in effect
and all perquisites and other benefits (other than any cash incentive) until the
Executive becomes eligible for benefits under any long-term disability plan or
insurance program applicable to the Executive (regardless of whether the policy
is maintained by the Employer), provided that the amount of any such payments to
the Executive shall be reduced by the sum of the amounts, if any, payable to the
Executive for the same period under such disability benefit or pension plan.
Further, the Executive shall receive any cash incentive earned or accrued under
the Incentive Plan through the date of incapacity (including any amounts awarded
for previous years but which were not yet vested) and a pro rata share of any
cash incentive with respect to the current fiscal year which had been earned as
of the date of the Executive's incapacity. If Employer does not obtain such a
policy for Executive pursuant to Section 4(c) above, then although Employer may
relieve Executive of his duties due to incapacity or disability, Employer must
compensate Executive as if Executive were performing his duties to their fullest
extent, including cash incentive and increases in compensation.

        d.     If the Executive's employment is terminated for Cause as provided
above, or if the Executive resigns (excepting in each instance the circumstances
in Section 5(f), the Executive shall receive any sums due him as base salary
and/or reimbursement of expenses through the date of such termination, but
Executive will thereby forfeit any rights in any unpaid cash incentive,
including, without limitation, any cash incentive amounts awarded for previous
years which were not yet vested and any share of any cash incentive with respect
to the current fiscal year which had been earned as of the date of such
termination or resignation.

        e.     If the Executive's employment is terminated Without Cause or if
Executive resigns for any reason at least 36 months but not more than 48 months
following the closing of the merger pursuant to the Merger Agreement, the
Employer shall: (i) pay to the Executive severance compensation in an amount
equal to 100% of his then-current monthly base salary each month for 36 months
from the date of termination, plus any cash incentive earned or accrued under
the Incentive Plan through the date of termination and a pro rata share of any
cash incentive with respect to the current fiscal year which had been earned as
of the date of the Executive's termination; and (ii) convey to Executive the
vehicle then provided to him pursuant to this Agreement free of any liens. If
the Executive's employment is terminated Without Cause in the fourth or fifth
year of the initial Term of this Agreement, then the Employer shall: (i) pay to
the Executive severance compensation in an amount equal to 100% of his
then-current monthly base salary each month for the number of months remaining
in the initial Term from the date of termination, plus any cash incentive earned
or accrued under the Incentive Plan through the date of termination and a pro
rata share of any cash incentive with respect to the current fiscal year

4

--------------------------------------------------------------------------------






which had been earned as of the date of the Executive's termination; and
(ii) convey to Executive the vehicle then provided to him pursuant to this
Agreement free of any liens. However, Section 5(f) shall apply instead of this
Section 5(e) to any termination Without Cause after a Change in Control.

        f.      If Executive's employment is terminated (a) Upon a Change in
Control, for any reason upon delivery of notice to the Employer within a twelve
(12) month period after the occurrence of a Change in Control; (b) for Good
Reason pursuant to Section 5(a)(iv); or (c) if the Employer terminates the
Executive Without Cause after a Change in Control, then, in addition to other
rights and remedies available in law or equity, the Executive shall be entitled
to the following (i) the Employer shall pay the Executive in cash within fifteen
(15) days of such termination date any sums due him as base salary and/or
reimbursement of expenses through the date of such termination, plus any cash
incentive earned or accrued under the Incentive Plan through the date of
termination (including any amounts awarded for previous years but which were not
yet vested) and a pro rata share of any cash incentive with respect to the
current fiscal year which had been earned as of the date of the Executive's
termination (and any forfeiture in other restrictive provisions applicable to
each award shall not apply); (ii) the Employer shall pay the Executive in cash
within fifteen (15) days of such termination date one lump sum payment in an
amount equal to 2.99 times the sum of (1) the Executive's then current annual
base salary, and (2) the average cash incentives paid to Executive during the
three preceding fiscal years pursuant to Section 4(b); (iii) the Employer shall
immediately convey to Executive the vehicle then provided to him pursuant to
this Agreement free of any liens; and (iv) as soon as possible, but in no event
later than ninety (90) days after such termination, the Employer shall cause
Executive's accrued benefits available to Executive pursuant to Section 4(b) to
be paid to Executive.

        g.     With the exceptions of the provisions of this Section 5, and the
express terms of any benefit plan under which the Executive is a participant,
upon termination of the Executive's employment, the Employer shall have no
obligation to the Executive for, and the Executive waives and relinquishes, any
further compensation or benefits (exclusive of COBRA benefits). At the time of
termination of employment, the Executive shall enter into a form of release
acknowledging such remaining obligations and discharging the Employer, as well
as the Employer's officers, directors and employees with respect to their
actions for or on behalf of the Employer, from any other claims or obligations
arising out of or in connection with the Executive's employment by the Employer,
including the circumstances of such termination.

        h.     Notwithstanding Section 5(g) of this Agreement, if the
Executive's employment is terminated in accordance with Section 5(e) or (f) of
this Agreement, Employer shall at its expense continue for a period of twelve
(12) months (the "Continuation Period") on behalf of Executive the benefits
provided (x) to Executive at any time during the ninety (90) day period prior to
the Change in Control or at any time thereafter or (y) to other similarly
situated employees who continue in the employ of Employer during the
Continuation Period. The coverage and benefits (including deductibles and costs)
provided during the Continuation Period shall be no less favorable to Executive
than the most favorable of such coverages and benefits during any of the periods
referred to in clauses (x) and (y) above. Employer's obligation with respect to
the foregoing benefits shall be limited to the extent that Executive obtains any
such benefits pursuant to a subsequent employer's benefit plans, in which case
Employer may reduce the coverage of any benefits it is required to provide
Executive as long as the aggregate coverages and benefits of the combined
benefit plans is no less favorable to Executive than the coverages and benefits
required to be provided under this provision. This section shall not be
interpreted so as to limit any benefits to which Executive may be entitled under
any of Employer's employee benefit plans, programs or practices following
Executive's termination of employment, including without limitation, retiree

5

--------------------------------------------------------------------------------






medical and life insurance benefits. Employer shall not, by virtue of this
provision, be under any obligation to continue to maintain any particular plan
or program.

        i.      In the event that the Executive's employment is terminated for
any reason and the Executive serves as a director of the Company, the Employer,
or any other subsidiary of the Company, the Executive shall (and does hereby)
tender his resignation from such positions effective as of the date of
termination.

        j.      The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Executive's
services to the Employer and shall not constitute "excess parachute payments"
within the meaning of Section 280G(b) of the Internal Revenue Code of 1986 and
any regulations thereunder. In the event that the Employer's independent
accountants acting as auditors for the Employer on the date of a Change in
Control determine that the payments provided for herein constitute "excess
parachute payments," then the Executive's compensation payable hereunder shall
be decreased, so as to equal an amount that is $1.00 less than three times the
Executive's "base amount," as that term is defined in Section 280G(b) of the
Internal Revenue Code.

        k.     Notwithstanding anything to the contrary herein, if the Executive
is suspended or temporarily prohibited from participating in the conduct of the
Employer's affairs by a notice served under section 8(e)(3) or (g)(1) of Federal
Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1)), the Employer's
obligations under this Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer may in its discretion (i) pay the Executive all or part
of the compensation withheld while the obligations under this Agreement were
suspended and (ii) reinstate (in whole or in part) any of such obligations which
were suspended.

        l.      Notwithstanding anything to the contrary herein, if the
Executive is removed or permanently prohibited from participating in the conduct
of the Employer's affairs by an order issued under section 8 (e)(4) or (g)(1) of
the Federal Deposit Insurance Act (12 U.S.C. 1818 (e) (4) or (g)(1)), all
obligations of the Executive under this Agreement shall terminate as of the
effective date of the order, but any vested rights of the parties hereto shall
not be affected.

        m.    Notwithstanding anything to the contrary herein, if the Employer
is in default (as defined in section 3(x)(1) of the Federal Deposit Insurance
Act), all obligations under this Agreement shall terminate as of the date of
default, but this paragraph 5(m) shall not affect any vested rights of the
parties hereto.

        n.     Any payments made to the Executive pursuant to the Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and any regulations promulgated thereunder.

        6.    Ownership of Work Product.    The Employer shall own all Work
Product arising during the course of the Executive's employment (prior, present
or future). For purposes hereof, "Work Product" shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights, in any
programming, documentation, technology, work of authorship or other work product
that relates to the Employer, its business or its customers and that Executive
conceives, develops, or delivers to the Employer or that otherwise arises out of
the services provided by the Executive to the Employer hereunder, at any time
during his employment, during or outside normal working hours, in or away from
the facilities of the Employer, and whether or not requested by the Employer. If
the Work Product contains any materials, programming or intellectual property
rights that the Executive conceived or developed prior to, and independent of,
the Executive's work for the Employer, the Executive agrees to identify the
pre-existing items to the Employer, and the Executive grants the Employer a
worldwide, unrestricted, royalty-free

6

--------------------------------------------------------------------------------



right, including the right to sublicense such items. The Executive agrees to
take such actions and execute such further acknowledgments and assignments as
the Employer may reasonably request to give effect to this provision.

        7.    Protection of Trade Secrets.    The Executive agrees to maintain
in strict confidence and, except as necessary to perform his duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer or the Company during or after his employment. For the purposes hereof,
"Trade Secret" means information, including, without limitation, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a process, a drawing, financial data, financial plans,
product plans, information on customers or a list of actual or potential
customers or suppliers, which: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

        8.    Protection of Other Confidential Information.    In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer or the Company during his employment and
for a period of 24 months following termination of the Executive's employment.
"Confidential Business Information" shall mean any internal, non-public
information (other than Trade Secrets already addressed above) concerning the
Employer's or the Company's financial position and results of operations
(including revenues, assets, net income, etc.); annual and long-range business
plans; product or service plans; marketing plans and methods; training,
educational and administrative manuals; customer and supplier information and
purchase histories; and employee lists. The provisions of Sections 6 and 7 above
shall also apply to protect Trade Secrets and Confidential Business Information
of third parties provided to the Employer under an obligation of secrecy.

        9.    Return of Materials.    The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive's employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive's possession or control, including all copies
thereof relating to the Employer, its business, or its customers. Upon the
request of the Employer, Executive shall certify in writing compliance with the
foregoing requirement.

        10.    Restrictive Covenants.    

        a.    No Solicitation of Customers.    During the Executive's employment
with the Employer and for a period of twelve (12) months thereafter, the
Executive shall not (except on behalf of or with the prior written consent of
the Employer), either directly or indirectly, on the Executive's own behalf or
in the service or on behalf of others, solicit or attempt to solicit Customers
to induce or encourage them to acquire or obtain from anyone other than the
Employer or its subsidiaries any product or service competitive with or as a
substitute for any of the Employer's Products. For purposes of this Section,
"Customer" refers to any person or group of persons with whom the Executive had
direct material contact with regard to the selling, delivery, or support of the
Employer's Products, including servicing such person's or group's account,
during the period of twelve (12) months preceding the termination date of
Executive's employment. The "Employer's Products" refers to the products and
services that the Employer or any of its subsidiaries or affiliates offered or
sold within six (6) months of the termination date of Executive's employment.

        b.    No Recruitment of Personnel.    During the Executive's employment
with the Employer and for a period of twenty four (24) months thereafter, the
Executive shall not, either directly or indirectly, on the Executive's own
behalf or in the service or on behalf of others, solicit or induce any employee
of or consultant to the Employer or any of its subsidiaries or affiliates to
leave his

7

--------------------------------------------------------------------------------






or her position with the Employer (or the subsidiary or affiliate) for the
purpose of providing banking services to another business, or recruit or attempt
to recruit such persons to accept employment or any other position with another
business that is providing banking services.

        c.    Non-Competition Agreement.    During the Executive's employment
with the Employer and for a period of twenty four (24) months thereafter, the
Executive shall not (without the prior written consent of the Employer) compete
with the Employer or any of its affiliates by, directly or indirectly, forming,
serving as an organizer, director, officer or employee of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefore if such depository
institution or holding company has one or more offices or branches located
within a radius of 50 miles from any of the Employer's offices.

        d.    Independent Provisions.    The provisions in each of the above
Sections 10(a), 10(b), and 10(c) are independent, and the unenforceability of
any one provision shall not affect the enforceability of any other provision.

        11.    Successors: Binding Agreement.    This Agreement shall be binding
upon and shall inure to the benefit of the Employer and its successors and
assigns. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal personal representative.

        12.    Notice:    For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.

        13.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of South
Carolina without giving effect to the conflict of laws principles thereof. Any
action brought by any party to the Agreement shall be brought and maintained in
a court of competent jurisdiction in State of South Carolina.

        14.    Non-Waiver.    Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.

        15.    Enforcement.    The Executive agrees that in the event of any
breach or threatened breach by the Executive of any covenant contained in
Section 7, 8, 10(a), 10(b), or 10(c) hereof, the resulting injuries to the
Employer would be difficult or impossible to estimate accurately, even though
irreparable injury or damages would certainly result. Accordingly, an award of
legal damages, if without other relief, would be inadequate to protect the
Employer. The Executive, therefore, agrees that in the event of any such breach,
the Employer shall be entitled to obtain from a court of competent jurisdiction
an injunction to restrain the breach or anticipated breach of any such covenant,
and to obtain any other available legal, equitable, statutory, or contractual
relief. Should the Employer have cause to seek such relief, no bond shall be
required from the Employer, and the Executive shall pay all attorney's fees and
court costs which the Employer may incur to the extent the Employer prevails in
its enforcement action.

        16.    Saving Clause.    The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision or clause of this Agreement or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such

8

--------------------------------------------------------------------------------




jurisdiction, the remainder of such provision shall not be thereby affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties that, if any court construes any provision or clause of
this Agreement, or any portion thereof, to be illegal, void, or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such court shall reduce the duration, area, or matter of such provision, and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.

        17.    Certain Definitions    

        a.     "Change in Control" shall mean the occurrence during the Term of
any of the following events (except for the consummation of the transactions
contemplated by the Merger Agreement which shall not be deemed to be a "Change
in Control"), unless such event is a result of a Non-Control Transaction:

i.The individuals who, as of the date of this Agreement, are members of the
Board of Directors of the Company (the "Incumbent Board") cease for any reason
to constitute at lease 50% of the Board of Directors of the Company; provided,
however, that if the election, or nomination for election by the Company's
shareholders, of any new director was approved in advance by a vote of at least
50% of the Incumbent Board, such new director shall, for purposes of this
Agreement be considered as a member of the Incumbent Board; provided, further,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened election contest, or other actual or threatened solicitation of
proxies, proxy contest, or consents by or on behalf of any person other than the
Board of Directors of the Company, including by reason of any agreement intended
to avoid or settle any election contest or proxy contest

ii.An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
"person" is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the Company's then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition shall not
constitute an acquisition which would cause a Change in Control.

iii.Consummation of: (i) a merger, consolidation, or reorganization involving
the Company; (ii) a complete liquidation or dissolution of the Company; or
(iii) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

iv.A notice of an application is filed with the Office of Comptroller of the
Currency (the "OCC") or the Federal Reserve Board or any other bank or thrift
regulatory approval (or notice of no disapproval) is granted by the Federal
Reserve, the OCC, the Federal Deposit Insurance Corporation, or any other
regulatory authority for permission to acquire control of the Company or any of
its banking subsidiaries; provided that if the application is filed in
connection with a transaction which has been approved by the Board, then the
Change in Control shall not be deemed to occur until consummation of the
transaction.

        b.     "Good Reason" shall mean the occurrence after a Change in Control
of any of the events or conditions described in subsections (i) through
(viii) hereof:

i.A change in the Executive's status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive's reasonable
judgment, represents an adverse

9

--------------------------------------------------------------------------------



change from his status, title, position or responsibilities as in effect at any
time within ninety (90) days preceding the date of a Change in Control or at any
time thereafter; the assignment to the Executive of any duties or
responsibilities which, in the Executive's reasonable judgment, are inconsistent
with his status, title, position or responsibilities as in effect at any time
within ninety (90) days preceding the date of a Change in Control or at any time
thereafter; any removal of the Executive from or failure to reappoint or reelect
him to any of such offices or positions, except in connection with the
termination of his employment for disability or Cause, as a result of his death,
or by the Executive other than for Good Reason, or any other change in condition
or circumstances that in the Executive's reasonable judgment makes it materially
more difficult for the Executive to carry out the duties and responsibilities of
his office than existed at any time within ninety (90) days preceding the date
of Change in Control or at any time thereafter.

ii.A reduction in the Executive's base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within ten
(10) days of the date due;

iii.The Employer's requiring the Executive to be based at any place outside a
thirty (30) mile radius from the executive offices occupied by the Executive
immediately prior to the Change in Control, except for reasonably required
travel on the Employer's business which is not materially greater than such
travel requirements prior to the Change in Control;

iv.The failure by the Employer to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Executive was participating at any time within ninety
(90) days preceding the date of a Change in Control or at any time thereafter,
unless such plan is replaced with a plan that provides substantially equivalent
compensation or benefits to the Executive, or (B) provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under each other
employee benefit plan, program and practice in which the Executive was
participating at any time within ninety (90) days preceding the date of a Change
in Control or at any time thereafter;

v.The insolvency or the filing (by any party, including the Company or the
Employer) of a petition for bankruptcy of the Company or the Employer, which
petition is not dismissed within sixty (60) days;

vi.Any material breach by the Employer of any material provision of this
Agreement;

vii.Any purported termination of the Executive's employment for Cause by the
Employer which does not comply with the terms of this Agreement; or

viii.The failure of the Employer to obtain an agreement, satisfactory to the
Executive, from any successor or assign to assume and agree to perform this
Agreement, as contemplated in Section 11 hereof.


        Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Executive's
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

10

--------------------------------------------------------------------------------



        c.     "Non-Control Transaction" shall mean a transaction described
below:

i.the shareholders of the Company, immediately before such merger, consolidation
or reorganization, own, directly or indirectly, immediately following such
merger, consolidation or reorganization, at least 50% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger, consolidation or reorganization (the "Surviving Corporation") in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization; and

ii.immediately following such merger, consolidation or reorganization, the
number of directors on the board of directors of the Surviving Corporation who
were members of the Incumbent Board shall at least equal the number of directors
who were affiliated with or appointed by the other party to the merger,
consolidation or reorganization.

        d.     "Notice of Termination" shall mean a written notice of
termination from the Employer of the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Good Reason or for Cause,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.

        e.     "Merger Agreement" shall mean that certain Agreement and Plan of
Merger dated on or about the date hereof between Coastal Banking Company, Inc.
and First Capital Bank Holding Corporation.

        18.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof.

        19.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officer thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

    EMPLOYER
 
 
Coastal Banking Company, Inc.
 
 
By:
 
/s/  LADSON F. HOWELL              

--------------------------------------------------------------------------------

Name: Ladson F. Howell
Title: Chairman of the Board
 
 
Lowcountry National Bank
 
 
By:
 
/s/  DENNIS O. GREEN              

--------------------------------------------------------------------------------

Name: Dennis O. Green
Title: Chair Compensation Committee
 
 
EXECUTIVE
 
 
/s/  RANDOLPH C. KOHN      

--------------------------------------------------------------------------------

Name: Randolph C. Kohn

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
